UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1045



REV. EARNEST LEE HOBLEY,

                                              Plaintiff - Appellant,

          versus


BODDIE-NOELL ENTERPRISES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-01-54-3)


Submitted:   June 23, 2003                 Decided:   July 10, 2003


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earnest Lee Hobley, Appellant Pro Se.       Charles Matthew Keen,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earnest   Lee    Hobley   appeals      the   district   court’s   orders

granting    summary   judgment    to       Defendant   in    his   employment

discrimination action and denying reconsideration of that order.

We have independently reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.   See Hobley v. Boddie-Noell Enters., Inc., No. CA-

01-54-3 (W.D. Va. filed Nov. 22, 2002 and entered Nov. 25, 2002;

Mar. 12, 2003; Apr. 2, 2003).              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     AFFIRMED




                                       2